COURT OF APPEALS
EIGHTH DISTRICT OF TEXAS
EL PASO, TEXAS



ANA L. CONTRERAS AND FELIPE
MEDINA BOTH INDIVIDUALLY
AND D/B/A MILLENNIUM
ELECTRICAL CONTRACTORS,

                           Appellants,

v.

CRESCENT ELECTRIC SUPPLY
COMPANY,

                            Appellee.

§

§

§

§

§


No. 08-05-00163-CV

Appeal from the

County Court at Law No. 3

of El Paso County, Texas

(TC#2004-4591)




MEMORANDUM OPINION

           Pending before the Court is the Appellants’ motion to affirm the appealed judgment
pursuant to Tex. R. App. P. 42.1(a)(1), which states:
(a) On Motion or By Agreement.  The appellate court may dispose of an appeal as
follows:
 
(1) On Motion of Appellant.  In accordance with a motion of appellant,
the court may . . . affirm the appealed judgment . . . unless disposition
would prevent a party from seeking relief to which it would otherwise
be entitled.
           The Appellants have complied with the requirements of Rule 42.1(a)(1).  Appellants
have requested that the Court grant their motion to affirm the appealed judgment pursuant
to Texas Rules of Appellate Procedure Rule 43.2(a) because the parties have successfully
mediated and settled the underlying action.  Texas Rules of Appellate Procedure Rule 43.2(a)
provides that the appellate court may affirm the trial court’s judgment.  The Court has
considered this cause on the Appellants’ motion and concludes the motion should be granted
and the trial court’s judgment be affirmed.  The costs shall be borne by the party incurring
same.
                                                                  RICHARD BARAJAS, Chief Justice
August 18, 2005

Before Barajas, C.J., McClure, and Chew, JJ.